                 IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                          1:20 CV 119 MOC WCM

ANGELA SUE LIVELY and                            )
LOUIS LIVELY                                     )
                                                 )
                   Plaintiffs,                   )                 ORDER
                                                 )
        v.                                       )
                                                 )
ROGER LANE REED and                              )
REED AND SONS, INC., d/b/a                       )
Reed’s Used Auto Parts/Reed’s Auto Parts         )
                                                 )
                 Defendants.                     )
____________________________________             )

        This matter is before the Court following the parties’ submission of a

Joint Memorandum on Pending Discovery Disputes Between the Parties (the

“Joint Memorandum,” Doc. 38). Also pending is Plaintiffs’ Motion to Amend

Pretrial Order and Case Management Plan (the “Motion to Amend,” Doc. 32)

and Plaintiffs’ Motion for Physical Examination (the “Motion for IME,” Doc.

34).

        A status conference was conducted on June 15, 2021. Following a lengthy

discussion with counsel of the issues raised in the Joint Memorandum, the

Court set a briefing schedule and hearing date to resolve any outstanding

discovery disputes. The Court also advised that the July 6, 2021 motions




                                        1

       Case 1:20-cv-00119-MOC-WCM Document 39 Filed 06/15/21 Page 1 of 3
deadline would be held in abeyance pending resolution of the remaining

discovery disputes.

      This Order memorializes those rulings.

      IT IS THEREFORE ORDERED that:

   1. Plaintiffs and Defendants are each GRANTED LEAVE to file, on or

      before, June 23, 2021,

         a. An Omnibus Motion addressing the discovery disputes raised in

            the parties’ Joint Memorandum on Pending Discovery Disputes

            Between the Parties (Doc. 38), to the extent the parties are not able

            to resolve those disputes. Such Omnibus Motion need not address

            the Motion for IME (Doc. 34) or the Motion to Amend (Doc. 32). If

            necessary, a separate motion addressing Plaintiffs’ “Issue 4:

            Improper Issuance of a Subpoena under Rule 45” as set out in the

            Joint Memorandum may also be filed.

         b. Responses to such Motion(s) shall be filed on or before June 30,

            2021.

         c. Replies, if any, shall be filed on or before July 7, 2021.

   2. The Clerk is RESPECTFULLY DIRECTED to set a hearing on Plaintiffs’

      Motion for Physical Examination (Doc. 34) and Plaintiffs’ Motion to

      Amend Pretrial Order and Case Management Plan (Doc. 32) for July 14,



                                        2

    Case 1:20-cv-00119-MOC-WCM Document 39 Filed 06/15/21 Page 2 of 3
                         2021 at 2:00 p.m. Any Motions filed by June 23 concerning the parties’

                         other discovery disputes will also be set for hearing at that time.

                   3. IT IS FURTHER ORDERED that the July 6, 2021 Motions deadline, see

                         Doc. 15, is HELD IN ABEYANCE pending resolution of the outstanding

                         discovery issues.



Signed: June 15, 2021




                                                          3

                        Case 1:20-cv-00119-MOC-WCM Document 39 Filed 06/15/21 Page 3 of 3
